  Case 1:20-cv-01271-JPH-DLP Document 77 Filed 08/28/20 Page 1 of 2 PageID #: 896




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

BARBARA TULLY, KATHARINE BLACK,                         )
MARC BLACK, DAVID CARTER, REBECCA                       )
GAINES, ELIZABETH KMIECIAK,                             )
CHAQUITTA MCCLEARY, DAVID SLIVKA,                       )
DOMINIC TUMMINELLO, and                                 )
INDIANA VOTE BY MAIL, INC., individually,               )
and on behalf of those similarly situated,              )
                                                        )
                        Plaintiffs-Appellants,          )
                                                        )
          -vs-                                          )      Case No. 1:20-cv-01271-JPH-DLP
                                                        )
PAUL OKESON, S. ANTHONY LONG,                           )
SUZANNAH WILSON OVERHOLT, and                           )
ZACHARY E. KLUTZ, in their official                     )
capacity as members of the Indiana                      )
Election Commission, and                                )
CONNIE LAWSON, in her official                          )
capacity as the Indiana Secretary of State,             )
                                                        )
                        Defendants-Appellees.           )


                                         JOINT STATUS REPORT

          Plaintiffs, Barbara Tully, Katharine Black, Marc Black, David Carter, Rebecca Gaines, Elizabeth

Kmieciak, Chaquitta McCleary, David Slivka, Dominic Tumminello, and Indiana Vote By Mail, Inc., and

Defendants, Paul Okeson, S. Anthony Long, Suzannah Wilson Overholt, Zachary E. Klutz, and Connie

Lawson, by their respective counsel, submit this joint status report, pursuant to the Court’s Order Denying

Plaintiffs’ Motion For Preliminary Injunction (the “Order”). [Dkt. 72 at 18.] As of this date, the parties

report:

          1.     Plaintiffs filed their Notice of Appeal of the Court’s Order in this Court on August 24, 2020.

[Dkt. 73.]
           Case 1:20-cv-01271-JPH-DLP Document 77 Filed 08/28/20 Page 2 of 2 PageID #: 897




                  2.    On August 25, 2020, Plaintiffs filed their opening merits brief, as well as a Motion to

Expedite Appeal, or in the Alternative, for an Injunction Pending Appeal (the “Motion to Expedite”), in

the Seventh Circuit. On August 26, 2020, the Seventh Circuit entered an Order requiring Defendants to

file a response to the Motion to Expedite at by August 31, 2020.

          Dated: August 28, 2020                               Respectfully submitted,

          Gary A. Isaac (pro hac vice)                         s/ William R. Groth
          Michael A. Scodro (pro hac vice)                     William R. Groth, Of Counsel
          Jeffrey M. Strauss (pro hac vice)                    MACEY SWANSON LLP
          Brett E. Legner (pro hac vice)                       445 N. Pennsylvania St., Suite 401
          Jed W. Glickstein (pro hac vice)                     Indianapolis, IN 46204
          MAYER BROWN LLP                                      Tel: (317) 637-2345, Ext. 132
          71 S. Wacker Drive                                   Email: WGroth@fdgtlaborlaw.com
          Chicago, IL 60606
          (312) 782-0600                                       s/ Mark W. Sniderman
          Email: gisaac@mayerbrown.com                         Mark W. Sniderman, 26599-49
          Email : mscodro@mayerbrown.com                       FINDLING PARK CONYERS WOODY
          Email: jstrauss@mayerbrown.com                       & SNIDERMAN, P.C.
          Email: blegner@mayerbrown.com                        151 N. Delaware Street, Ste. 1520
          Email: jglickstein@mayerbrown.com                    Indianapolis, IN 46204
                                                               (317) 231-1100 Tel
                   Of Counsel                                  (317) 231-1106 Fax
                                                               Email: msniderman@findlingpark.com

                                                                      Counsel for Plaintiffs
          lkdld


          s/Jefferson S. Garn
          Jefferson S. Garn Attorney No. 29921-49
          Deputy Attorney General
          OFFICE OF INDIANA ATTORNEY GENERAL
          Indiana Government Center South, 5th Floor 302
          West Washington Street
          Indianapolis, Indiana 46204-2770
          Phone: (317) 234-7119
          Email: Jefferson.Garn@atg.in.gov

              Counsel for Defendants
kjdlkdk




                                                           2
